 

Exhibit 10.5

 

PACIFIC ETHANOL, INC. 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) dated and effective as of
__________ (the “Grant Date”) by and between Pacific Ethanol, Inc., a Delaware
corporation (the “Company”), and «First_Name» «Last_Name» (“Employee”) is
entered into as follows:

 

WHEREAS, the Company has established the Pacific Ethanol, Inc. 2016 Stock
Incentive Plan (the “Plan”), a copy of which has previously been provided to
Employee or is provided with this Agreement; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that Employee be granted shares of the
Company’s $.001 par value per share Common Stock (the “Restricted Stock”)
subject to the restrictions stated below.

 

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Plan. References herein to the
Company shall also include, where and as applicable, any Parent or Subsidiary of
the Company in the same manner used in the Plan.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.            Grant of Restricted Stock. Subject to the terms and conditions of
this Agreement and of the Plan, the Company hereby grants to Employee
«First_Name» «Last_Name», «Total_of_Shares_in_Words» («Total_of_Shares») shares
of Restricted Stock. As soon as practicable, the Company shall cause the shares
of Restricted Stock to be issued in Employee’s name. During the Restriction
Period (as defined below), the Restricted Stock shall be held in the custody of
the Company or its designee for Employee’s account. The Restricted Stock shall
be subject to, and shall bear appropriate legends with respect to, the
restrictions described herein.

 

2.            Vesting Schedule.

 

(a)       The interest of Employee in the Restricted Stock shall vest as
follows: 33% of the shares of Restricted Stock shall vest on ______, 20__, 33%
of the shares of Restricted Stock shall vest on ______, 20__ and 34% of the
shares of Restricted Stock shall vest on ______, 20__; provided, that Employee
remains continuously employed by the Company on a full-time basis from the Grant
Date through the applicable vesting date. If a vesting date falls on a weekend
or any other day on which the NASDAQ Stock Market (“NASDAQ”) is not open,
vesting of the corresponding Restricted Stock shall occur on the next following
NASDAQ trading day. Notwithstanding the foregoing, the interest of Employee in
the Restricted Stock may vest as to one hundred percent (100%) of the then
unvested shares of Restricted Stock upon a Change in Control but only in
accordance with the Plan.

 



1 

 

 

(b)       Upon termination of the Restriction Period, the Company shall, as soon
as practicable thereafter, deliver instructions to American Stock Transfer
(“AST”) to deposit and make available the number of shares of Restricted Stock
with respect to which such restrictions have lapsed into the Employee’s Managed
Shares account at AST or a brokerage company selected from time to time by the
Company. Employee may instruct AST to deliver vested shares of Restricted Stock
to Employee, or Employee’s broker or other designee; provided, that Employee
communicates such instruction through the AST site not less than five (5)
business days prior to the applicable vesting date. Employee may thereafter
request delivery of the vested shares of Restricted Stock to Employee, or
Employee’s broker or other designee in accordance with the terms and conditions
applicable to Employee’s Managed Shares account.

 

3.            Restrictions.

 

(a)       No portion of the Restricted Stock or rights granted hereunder may be
sold, transferred, assigned, pledged or otherwise encumbered or disposed of by
Employee until such portion of the Restricted Stock becomes vested in accordance
with Section 2 of this Agreement. The period of time between the date hereof and
the date shares of Restricted Stock vest is referred to herein as the
“Restriction Period” as to those shares of Restricted Stock. In addition, none
of the Restricted Stock, even if vested, may be sold or transferred in
contravention of (i) any market blackout periods the Company may impose from
time to time, or (ii) the Company’s insider trading policies to the extent
applicable to Employee from time to time.

 

(b)       The vesting schedule requires Employee’s continued service as a
full-time employee of the Company during the applicable vesting periods as a
condition to the vesting of the Restricted Stock and the rights and benefits
under this Agreement. If Employee’s employment with the Company is terminated
for any reason, whether voluntarily or involuntarily, the balance of the
Restricted Stock subject to the provisions of this Agreement which has not
vested at the time of Employee’s termination of employment shall be forfeited by
Employee without payment of any consideration by the Company and neither
Employee nor any successor, heir, assign or personal representative of Employee
shall have any right, title or interest in or to the forfeited shares of
Restricted Stock or the certificates evidencing them, and the Company shall
direct its transfer agent of the Common Stock to make the appropriate entries in
its records showing the cancellation of the certificate or certificates for such
Restricted Stock. Service as an employee for only a portion of a vesting period,
even if a substantial portion, will not entitle Employee to any proportionate
vesting of the Restricted Stock allocated to that period or avoid or mitigate
the forfeiture of Employee’s Restricted Stock that will occur upon the cessation
of Employee’s service as an employee of the Company. Notwithstanding the
foregoing, the Company may, by written agreement with the Employee, expressly
agree to provisions different from those set forth above with respect to
severance benefits as to the Restricted Stock.

 

4.            Shareholder Rights. During the Restriction Period, Employee shall
have all the rights of a shareholder with respect to the Restricted Stock except
for the right to transfer the Restricted Stock, as set forth in Section 3 of
this Agreement. Accordingly, Employee shall have the right to vote the
Restricted Stock and to receive any cash dividends paid to or made with respect
to the Restricted Stock; provided, however, that dividends paid, if any, with
respect to that Restricted Stock which has not vested at the time of the
dividend payment shall be held in the custody of the Company and shall be
subject to the same restrictions that apply to the corresponding Restricted
Stock.

 



2 

 

 

5.            Changes in Common Stock. If any change is made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Company’s receipt of consideration, appropriate
adjustments shall be made by the Plan Administrator to (i) the maximum number
and/or class of securities issuable under the Plan, (ii) the maximum number
and/or class of securities for which any one person may be granted Awards under
the Plan per calendar year, (iii) the number and/or class of securities and the
exercise or base price per share (or any other cash consideration payable per
share) in effect under each outstanding Award under the Discretionary Grant
Program, and (iv) the number and/or class of securities subject to each
outstanding Award under the Stock Issuance Program and the cash consideration
(if any) payable per share thereunder. To the extent such adjustments are to be
made to outstanding Awards, those adjustments shall be effected in a manner that
shall preclude the enlargement or dilution of rights and benefits under those
Awards. The adjustments determined by the Plan Administrator shall be final,
binding and conclusive.

 

6.            Taxes.

 

(a)       Employee will recognize ordinary income for federal income tax
purposes on each date the Restricted Stock subject to Employee’s award vests,
whether pursuant to the normal vesting schedule above, the acceleration
provisions of this Agreement that may apply or otherwise. The amount of
Employee’s taxable income on each such vesting date will equal the fair market
value per share of Common Stock on the date of vesting times the number of
shares of Restricted Stock which vest on that date.

 

(b)       Employee shall be liable for any and all taxes, including any
withholding taxes, arising out of this grant or the vesting of Restricted Stock
hereunder. Employee may elect to satisfy such withholding tax obligation by (i)
having the Company retain Restricted Stock having a fair market value equal to
the Company’s minimum withholding obligation, or (ii) making a cash payment to
the Company in an amount equal to the Company’s minimum withholding obligation;
provided, that Employee make and communicate such election through the AST site
as to the applicable vesting amount not less than five (5) business days prior
to the applicable vesting date. If Employee elects to pay the applicable minimum
withholding amount in cash, then Employee shall make such payment within two (2)
business days following the applicable vesting date. If Employee (A) fails to
make and communicate such election through the AST site within the applicable
time period, or (B) elects to make a cash payment of the minimum withholding
amount and Employee fails to make such payment within two (2) business days
following the applicable vesting date, then the Company’s minimum withholding
tax obligations shall be satisfied by the Company withholding a number of shares
of Restricted Stock that would otherwise vest and be delivered to Employee under
this Agreement that the Company determines has a fair market value sufficient to
meet such obligations. The Company shall not be required to deliver any
Restricted Stock or to recognize any purported transfer of shares of the
Restricted Stock until such withholding obligations are satisfied. Employee is
ultimately liable and responsible for all taxes owed by Employee in connection
with Employee’s Restricted Stock, regardless of any action the Company takes
with respect to any tax withholding obligations that arise in connection with
the Restricted Stock. The Company makes no representation or undertaking
regarding the treatment of any tax withholding in connection with the grant,
issuance, vesting or settlement of the Restricted Stock or the subsequent sale
of any of the shares of Restricted Stock. The Company does not commit and is
under no obligation to structure the Restricted Stock award or program to reduce
or eliminate Employee’s tax liability. The Company shall not be required to
issue or deliver to Employee fractional shares of Restricted Stock upon
withholding of any shares of Restricted Stock to cover the minimum withholding
tax, or otherwise, and any fractional share amounts shall be paid to Employee by
the Company solely in cash based on the pro rata fair market value of such
fractional share amounts on the date of vesting.

 



3 

 

 

7.            Securities Law Compliance. The Company will use its reasonable
commercial efforts to assure that all Restricted Stock issued pursuant to this
Agreement is registered under the federal securities laws. However, no
Restricted Stock will be issued pursuant to Employee’s award if such issuance
would otherwise constitute a violation of any applicable federal or state
securities laws or regulations or the requirements of The NASDAQ Capital Market
and any stock exchange or other market on which the Common Stock is then quoted
or listed for trading. The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance of any Restricted Stock hereunder shall defer the Company’s
obligation with respect to the issuance of such Restricted Stock until such
approval has been obtained.

 

8.            Miscellaneous.

 

(a)       The grant of Restricted Stock or another award to Employee in any one
year, or at any time, does not obligate the Company to make a grant in any
future year or in any given amount and should not create an expectation that the
Company might make a grant in any future year or in any given amount.

 

(b)       The Company shall not be required (i) to transfer on its books any
shares of Restricted Stock which shall have been sold or transferred in
violation of any of the provisions set forth in this Agreement, or (ii) to treat
as owner of such shares or to accord the right to vote as such owner or to pay
dividends to any transferee to whom such shares shall have been so transferred.

 

(c)       The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.

 

(d)       Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon delivery to Employee at Employee’s
address then on file with the Company.

 

(e)       This Agreement shall not be construed so as to grant Employee any
right to remain in the employ of the Company.

 



4 

 

 

(f)       The parties agree that neither the Company nor any of its affiliates
shall have any further obligation to Employee relating to the grant of stock or
other incentive compensation except as stated herein.

 

(g)       This Agreement and the Plan constitute the entire agreement of the
parties with respect to the subject matter hereof. This Agreement may not be
amended except with the consent of the Committee and by a written instrument
duly executed by the Company and Employee.

 

(h)       This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and to their heirs, personal representatives, successors and
assigns. The terms of this Agreement shall in all respects be subject to the
terms of the Plan. Employee hereby agrees to accept as binding, conclusive and
final all decisions and interpretations of the Committee upon any questions
arising under the Plan or this Agreement.

 

(i)       The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of Delaware without resort to that
State’s conflicts-of-laws rules.

 

(j)       This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise make changes in its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

9.            Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES
BETWEEN EMPLOYEE AND THE COMPANY OR BETWEEN THE COMPANY AND EMPLOYEE ARISING OUT
OF, RELATING TO OR OTHERWISE CONNECTED WITH THIS AGREEMENT OR THE AWARD OF
RESTRICTED STOCK EVIDENCED HEREBY OR THE VALIDITY, CONSTRUCTION, PERFORMANCE OR
TERMINATION OF THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY BINDING
ARBITRATION TO BE HELD IN SACRAMENTO COUNTY, CALIFORNIA. THE ARBITRATION
PROCEEDINGS SHALL BE GOVERNED BY (I) THE NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION, AND
(II) THE FEDERAL ARBITRATION ACT. THE ARBITRATOR SHALL HAVE THE SAME, BUT NO
GREATER, REMEDIAL AUTHORITY AS WOULD A COURT HEARING THE SAME DISPUTE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES
TO THE ARBITRATION AND SHALL BE IN LIEU OF THE RIGHTS THOSE PARTIES MAY
OTHERWISE HAVE TO A JURY TRIAL; PROVIDED, HOWEVER, THAT SUCH DECISION SHALL BE
SUBJECT TO CORRECTION, CONFIRMATION OR VACATION IN ACCORDANCE WITH THE
PROVISIONS AND STANDARDS OF APPLICABLE LAW GOVERNING THE JUDICIAL REVIEW OF
ARBITRATION AWARDS. THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION THAT REVEALS
THE ESSENTIAL FINDINGS AND CONCLUSIONS ON WHICH THE DECISION IS BASED, AND THE
ARBITRATOR’S DECISION SHALL BE SUBJECT TO SUCH JUDICIAL REVIEW AS IS PROVIDED BY
LAW. THE COMPANY SHALL PAY ANY ARBITRATION FILING FEE, AND WILL BEAR ALL OTHER
COSTS OF ARBITRATION, INCLUDING FEES FOR THE SERVICES OF THE ARBITRATOR AND ANY
COURT REPORTER ORDERED BY THE ARBITRATOR. EACH PARTY SHALL BEAR ITS, HIS OR HER
OWN COSTS OF LEGAL REPRESENTATION; PROVIDED, HOWEVER, IF ANY PARTY PREVAILS ON A
CLAIM ENTITLING THE PREVAILING PARTY TO ATTORNEYS’ FEES AND/OR COSTS PURSUANT TO
ANY APPLICABLE EMPLOYMENT OR CIVIL RIGHTS STATUTE, THE ARBITRATOR MAY AWARD
REASONABLE FEES AND/OR COSTS TO THE PREVAILING PARTY IN ACCORDANCE WITH SUCH
CLAIM. JUDGMENT SHALL BE ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT
HAVING JURISDICTION OVER THE SUBJECT MATTER OF SUCH DISPUTE OR CONTROVERSY.
NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY IN AN APPROPRIATE MATTER APPLY
TO A COURT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1281.8, OR ANY
COMPARABLE STATUTORY PROVISION OR COMMON LAW PRINCIPLE, FOR PROVISIONAL RELIEF,
INCLUDING A TEMPORARY RESTRAINING ORDER OR A PRELIMINARY INJUNCTION. TO THE
EXTENT PERMITTED BY LAW, THE PROCEEDINGS AND RESULTS, INCLUDING THE ARBITRATOR’S
DECISION, SHALL BE KEPT CONFIDENTIAL TO THE EXTENT PERMITTED BY APPLICABLE LAW.

 



5 

 

 

10.          Remaining Terms. The remaining terms and conditions of Employee’s
award are governed by the Plan, and Employee’s award is also subject to all
interpretations, amendments, rules, regulations and decisions that may from time
to time exist, be adopted or made under and pursuant to the Plan. The General
Plan Description, which is the official prospectus summarizing the principal
features of the Plan, has previously been provided to Employee or is provided
with this Agreement.

 

(Signature Page Follows)

 



6 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective on
the date first set above.

 



COMPANY: PACIFIC ETHANOL, INC.,   a Delaware corporation       By:  





 

I, the undersigned Employee, hereby acknowledge receiving, reading and
understanding the General Plan Description, which is the official prospectus
summarizing the principal features of the Plan, this Agreement and the Plan
itself. I further acknowledge and accept the foregoing terms and conditions of
the Restricted Stock award evidenced hereby. I also acknowledge and agree that
the foregoing sets forth the entire understanding between the Company and me
regarding my entitlement to receive the shares of the Company’s Common Stock
subject to such award and supersedes all prior oral and written agreements on
that subject.

 



EMPLOYEE:     «First_Name» «Last_Name»



 



7 

 

 

NOTICE OF ELECTION

 

Chief Financial Officer

Pacific Ethanol, Inc.

 

Re: Notice of Election as to Manner of Payment of Minimum Withholding Tax

 

1.           The undersigned Employee has been granted shares of Restricted
Stock of Pacific Ethanol, Inc., a Delaware corporation (the “Company”).

 

2.           The undersigned Employee hereby elects to (check one):

 

_____ pay the minimum withholding tax in cash with respect to shares of
Restricted Stock; or

 

_____ have shares of Restricted Stock withheld by the Company to cover the
minimum withholding tax.

 

3.           The foregoing election is with respect to the following Grant Date
or vesting date(check one):

 

_____ ________, 20__

 

_____ ________, 20__

 

_____ ________, 20__

 

4.           If the undersigned Employee has elected to pay to the Company the
minimum withholding tax in cash with respect to shares of Restricted Stock, the
undersigned Employee shall make such payment to the Company within two (2)
business days following the applicable vesting date. If the undersigned Employee
fails to make payment within such period, then the Company’s minimum withholding
tax obligations may be satisfied by the Company withholding a number of shares
of Restricted Stock that would otherwise vest and be delivered to Employee that
the Company determines has a fair market value sufficient to meet such
obligations.

 

5.           The terms and conditions of Company’s grant of Restricted Stock are
governed solely by the Restricted Stock Agreement and the Plan.

 



Dated:     EMPLOYEE       «First_Name» «Last_Name»



 



8